Title: From Louisa Catherine Johnson Adams to George Washington Adams, 6 July 1820
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 6 July 1820
				
				Your Letters were both delivered to me yesterday the one by Dr Waterhouse and one by the Mail. I am very happy to observe that you have at last considered the object of a correspondence with your parents in its proper point of view and from henceforth I have no doubt you will be as attentive as we could possibly wish— You must naturally feel a little anxious concerning your Socrates and I hope your labours will be crowned with all the success you can desire. If you do not gain the prize you will at least have made proper exertions to obtain it and may perhaps be more succesfull on the next trial as the habit of exertion itself will go far towards insuring your reward.As you say the time has elapsed most rapidly since you have been in College and you will soon plunge into a wider scale of existence in which you may perhaps be called upon to play a distinguished part to do this my beloved Son you must make virtue pure and stubborn virtue the rule of all your actions and though you may meet many painful crosses in your career be assured that you will find a rich reward in the conviction that you have adopted that line which is the only one where real eminence is to be found. We are but mortals to whom perfection is unattainable but by adopting a pure standard of excellence for our models let us endeavour by unwearied exertions to approach it as near as our natures will admit and in this attempt we shall be assisted by that divine being who never deserts his Creatures more especially those who faithfully believe in his mercies. With such a rule and under such guidance you must do well and on him and yourself your future destiny must depend.—I have not yet seen Dr Waterhouse but expect he will dine with us to day—Have you been to see Md. & Mrs Gray since their residence in Cambridge? You know it is your fathers wish for both of you so to do— I shall be anxious to know what part you have, likewise if John has got over his examination with credit?Our journey is not yet fixed and we move into our house on the 1st. of october—I will thank you to ask Md Adams to have our Carriage shipped and sent round—it must have an oil skin case and I should be glad to have to Lamps on it but the Glasses to be large and plain . Md Foster I dare say would ship it and send a bill of Lading of it and Charles books could come inside of it—I will thank you to execute this commission as soon as you can and you will oblige your affectionate Mother 
				
					L. C. Adams.
				
				
			